Title: To Benjamin Franklin from Michael Hillegas, 15 April 1769
From: Hillegas, Michael
To: Franklin, Benjamin


Sir
Philad. April 15th, 1769.
Yours of the 5th January was handed me by Capt. Falconer, am much Obliged to you for having given the Orders for the making the Glasses for my Armonica—hope they will meet a better fate than the others you were pleased to send.
The Nova Scotia Adventurers will now soon be expecting your Letter in Answer to ours, and for which will be under Obligation. I am Sir with unfeigned Esteem Your most Obedient Humble Servant
M. Hillegas
 
Addressed: To / Dr. Benja. Franklin / Craven Street / London / per favour of / Capt. Falconer
Endorsed: Hillegas
